Celebrezze, C.J.,
dissenting. I respectfully dissent from the majority opinion, in general, and paragraph two of the syllabus, in particular. In my judgment, R.C. 4905.241, 4905.242 and 4905.243 provide three separate, independent, alternate remedies which authorize the commission to order a telephone company to serve an area in which another company is unable or unwilling to provide adequate service.
R.C. 4905.243 is the sole statutory provision which covers situations like the one sub judice — where no adjacent telephone company has filed an application to serve the area receiving inadequate service. I submit that in situations like the one at bar, the provisions of R.C. 4905.243 may be invoked by the commission without first attempting to implement the remedy set forth in R.C. 4905.242.
In my view, this is precisely the type of case that R.C. 4905.243, alone, was designed to remedy. The record demonstrates that appellant’s customers are receiving inadequate service and that the cost of improving service would result in excessively high rates to those subscribers. Furthermore, the record also reveals that no applications had been filed, pursuant to R.C. 4905.241 or 4905.242, by an adjacent telephone company, despite the fact that the commission served its order of July 22,1981 on all adjacent telephone companies, *172thus implicitly inviting the aforementioned applications.
Therefore, to require the commission to first recommend the detailed plan of integration, merger or consolidation referred to in R.C. 4905.242, merely serves to prolong the time that adequate service at reasonable rates is withheld from appellant’s subscribers.
It seems to me that the commission’s approach in this case was the most effective method of securing adequate service at reasonable rates for appellant’s customers. By ordering a large company to assume responsibility for the service, the facility improvements can be made and the attendant costs can be spread over a much larger group of customers. As the commission noted: “As Cincinnati Bell customers, the Fayetteville Exchange subscribers should finally receive adequate telephone service at just and reasonable rates.”
Accordingly, for all the foregoing reasons, I would affirm the order of the commission.